Bersin Props., LLC v County of Monroe Indus. Dev. Agency (2017 NY Slip Op 09061)





Bersin Props., LLC v County of Monroe Indus. Dev. Agency


2017 NY Slip Op 09061


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1470 CA 17-00518

[*1]BERSIN PROPERTIES, LLC, PLAINTIFF-APPELLANT,
vCOUNTY OF MONROE INDUSTRIAL DEVELOPMENT AGENCY, ET AL., DEFENDANTS, AND EAST IRONDEQUOIT CENTRAL SCHOOL DISTRICT, DEFENDANT-RESPONDENT. (APPEAL NO. 7.) 


QUINN EMANUEL URQUHART & SULLIVAN, LLP, NEW YORK CITY (ANDREW R. DUNLAP OF COUNSEL), FOR PLAINTIFF-APPELLANT.
FERRARA FIORENZA PC, EAST SYRACUSE (CHARLES E. SYMONS OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from a judgment of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered June 21, 2016. The judgment directed plaintiff to pay certain monies to defendant East Irondequoit Central School District. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court